Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the second comprises”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the second” is referring to “the second surface” or “the second groove”. For the purpose of this examination “the second” is interpreted to be --the second groove--.
Claim 17 recites the limitation “the second comprises”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the second” is referring to “the second surface” or “the second groove”. For the purpose of this examination “the second” is interpreted to be --the second groove--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 10-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Liao (US Patent No. D870,547 S).
Regarding claim 1, Liao teaches (reproduced and annotated Fig. 2 below) an apparatus, comprising: an adapter body; a slot (bolt passes through the slot) disposed on a first side (outer side) of the adapter body and configured to receive and secure therein a clamp head (bolt fastened to nut); an asymmetric groove recessed into a body surface (inner surface) of the adapter body opposite the first side, the groove comprising a vertex; a first bevel angle between a normal line normal to the body surface and a first line between the vertex and a first corner of the groove disposed at the body surface, and a second bevel angle between the normal line and a second line between the vertex and a second corner of the groove disposed at the body surface, wherein the first bevel angle and the second bevel angle together form a groove angle that is less than 90 degrees; and wherein the first bevel angle and the second bevel angle are not equal to each other.

    PNG
    media_image1.png
    884
    1012
    media_image1.png
    Greyscale

Regarding claim 2, Liao teaches (reproduced and annotated Fig. 2 above) the adapter body comprises a resilient material (see J where the two adapter bodies join).
Regarding claim 3, Liao teaches (reproduced and annotated Fig. 2 above) a first side of the groove extends between the vertex and the first corner and is straight.
Regarding claim 4, Liao teaches (reproduced and annotated Fig. 2 above) the first bevel angle is 60 degrees.
Regarding claim 5, Liao teaches (reproduced and annotated Fig. 2 above) a second side of the groove directly connects the vertex to the second corner and is straight.
Regarding claim 6, Liao teaches (reproduced and annotated Fig. 2 above) a second side of the groove extends between the vertex and the second corner and is concave.
Regarding claim 8, Liao teaches (reproduced and annotated Fig. 2 above and Fig. 1) a second groove (groove shown in Fig. 1 in upper part of the clip) in the body surface disposed transverse to the groove, wherein the second groove is symmetric about the normal line.
Regarding claim 10, Liao teaches an F-type clamp (clamp comprises two adapter bodies) comprising the clamp head (bolt fastened to nut) disposed on a swivel mount (holes of the clamp).
Regarding claim 11, Liao teaches (reproduced and annotated Fig. 2 above) an apparatus, comprising: an adapter body comprising: a first side (outer side) configured to receive a clamp head (bolt fastened to nut) of a clamp and a second side (inner side) opposite the first side and comprising a second surface; an asymmetric groove disposed in the second surface, comprising a groove angle comprising: a vertex disposed along a normal line normal to the second surface; a first bevel angle between the normal line and a first corner of the groove at the second surface; and a second bevel angle between the normal line and a second corner of the groove at the second surface, wherein the first bevel angle and the second bevel angle are not equal to each other
Regarding claim 12, Liao teaches (reproduced and annotated Fig. 2 above) the groove angle is less than ninety (90) degrees.
Regarding claim 13, Liao teaches (reproduced and annotated Fig. 2 above) the first bevel angle is sixty (60) degrees and the second bevel angle is less than thirty (30) degrees.
Regarding claim 14, Liao teaches (reproduced and annotated Fig. 2 above) the groove comprises a first side that forms the first bevel angle and a second side that forms the second bevel angle, and wherein the first side comprises a straight portion.
Regarding claim 15, Liao teaches (reproduced and annotated Fig. 2 above) the second side comprises a straight portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Greer, Jr. et al. (US Patent No. 6,698,071) hereinafter Greer.
Regarding claim 9, Liao does not teach the tarp clip adapter body comprising a rubber material or a plastic material.
Greer teaches a clip assembly for sheet materials molded from a single piece of plastic that will not corrode (par. 4, 5 and 61).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use plastic material for tarp clip of Liao. Doing so would prevent corrosion of the clip. 

Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Claims 22-24 are allowed due to dependency on allowed claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723